SEABURY, J.
The action is for services performed and materials furnished. The defendant alleged a counterclaim, predicated upon the contention that the plaintiff agreed to' reset certain machinery and performed work under this agreement so negligently that the floor of the defendant’s premises gave way, causing the defendant damages in the sum of $1,500. The plaintiff sought a bill of particulars as specified in the demand served. The bill which the defendant furnished was inadequate. The plaintiff was entitled to have the particulars specified in the demand served.
Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs. All concur.